Citation Nr: 1144224	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-50 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented at hearing by:  Debbie Cheshewalla, One-time Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  The appellant is the surviving spouse of the Veteran, 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified before the undersigned Veterans Law Judge at a September 2011 video teleconference hearing.

The Board notes that in her correspondence the appellant raised the issue of whether there was a clear and unmistakable error in a March 1973 rating decision that denied the Veteran service connection for hearing loss. 

The issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for hearing loss, rated 100 percent disabling; tinnitus, rated 10 percent disabling; malaria, rated noncompensably disabling, and a perforation of the left eardrum, rated noncompensably disabling.

2.  The Veteran's death certificate provides that the Veteran died of respiratory failure, due to or as a consequence of atherosclerotic heart disease, due to or as a consequence of congestive heart failure, due to or as a consequence of dementia secondary to multiple ischemic cerebral infarcts.  

3.  There is no evidence that the Veteran's hearing loss, tinnitus, malaria, or perforation of the left eardrum caused or materially contributed to the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury incurred in or aggravated by service, or a disease that may be presumed to have been incurred in service, nor did any such disease or injury contribute substantially or materially to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the appellant was sent a letter in August 2008, prior to the rating decision that is appealed herein, that explained the parameters of VA's duty to assist her with gathering evidence in support of her claims.  It also informed her that, in order to receive DIC, the appellant needed to show that the Veteran died on active duty or of a service connected disease or injury.  In July 2009 she was provided another letter which informed her of the disabilities the Veteran was service connected for during his lifetime, as well as what the evidence needed to show in order to substantiate claims that were based on diseases that were service connected during the Veteran's lifetime as well as for diseases that were not yet service connected.  Her claim was thereafter readjudicated in an October 2009 statement of the case, thereby curing any pre-decisional notice errors. 

In addition to its duty to provide a claimant with the aforementioned notices, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's service treatment records, various VA examination reports, the Veteran's death certificate, and a transcript of the appellant's testimony at the September 2011 hearing.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA.

Service Connection for the Cause of the Veteran's Death

The appellant did not provide any rationale for why she believes the Veteran's death was related to his military service.  While at the September 2011 hearing, the appellant's representative indicated that the appellant was not really claiming that the Veteran's death was caused by his service or a service connected disability, the appellant did not withdraw this claim.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, at the time of the Veteran's death he was service connected for hearing loss, rated 100 percent disabling; tinnitus, rated 10 percent disabling; malaria, rated noncompensabling disabling, and a perforation of the left eardrum, rated noncompensabling disabling.

The Veteran's death certificate indicates that he died of respiratory failure, due to or as a consequence of atherosclerotic heart disease, due to or as a consequence of congestive heart failure, due to or as a consequence of dementia secondary to multiple ischemic cerebral infarcts.  He was reported to be 78 years of age.  An autopsy was not performed.

The Veteran's service treatment records do not indicate any complaints of, or treatment for, respiratory failure, atherosclerotic heart disease, congestive heart failure, dementia, or multiple ischemic cerebral infarcts.  Heart disease was not shown to have been present within one year after separation from service.  The record does not contain any evidence whatsoever linking any of these disorders to the Veteran's service.  Nor is there any evidence that the Veteran's hearing loss, tinnitus, past malaria, or perforation of the left eardrum, caused or contributed in any way to his death.  While a 100 percent rating was in effect, it was for hearing loss and did not cause damage or debilitation of any major organ, nor did it otherwise contribute to death.  There is no basis to relate the Veteran's cause of death to his service or to a service connected disability. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the appellant's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for the cause of the Veteran's death is denied.



ORDER

Service connection for the cause of the Veteran's death is denied. 


REMAND

On her VA Form 9 dated in December 2009, the appellant indicated that she wished to claim CUE in a prior rating decision.  Although she did not clearly identify the decision, it appears to relate to a March 1973 rating decision that denied the Veteran service connection for, in relevant part, hearing loss.  The appellant's submissions and testimony at her September 2011 hearing indicate that the gravamen of her contention that she is entitled to benefits pursuant to 38 U.S.C.A. § 1318 is that if the Veteran had been granted service connection for his hearing loss in March 1973, he would have been rated totally disabled for more than 10 years and the appellant would be eligible for the benefit.  However, the RO has not adjudicated the appellant's claim of CUE in the March 1973 rating decision.  Since her claim for 38 U.S.C.A. § 1318 benefits is premised upon there being a finding of CUE in the March 1973 decision, this claim is inextricably intertwined with her CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, this claim must be remanded to enable the agency of original jurisdiction (AOJ) to decide the Veteran's CUE claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should adjudicate the appellant's claim that there was CUE in the March 1973 decision that denied the Veteran service connection for hearing loss.  

2.  Thereafter, the appellant's claim for 38 U.S.C.A. § 1318 benefits should be readjudicated, as appropriate.  If the determination remains adverse to the appellant, she should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


